DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claims 1, 8, and 16, the limitation “wherein the top plug is located between the casing and the liner” has been added.  This limitation is unclear as it appears the plug is within the liner, which is suspended from the bottom of the casing.  If the liner is within the casing, and the plug is with in the liner, it is unclear how the plug is between the casing and liner.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (USP 9,822,631) in view of Vigneaux (USP 8,305,228) in further view of Stokley et al. (US 2018/0245424).
With respect to claim 1, Ravi disclose a method for evaluating a wellbore cementing process, the system comprising: deploying a work string within the wellbore tubular coupled therewith (see column 20 line 54-column 21 line 17, wherein casing and a liner are deployed); performing a cementing process including pumping a cement composition through the work string and wellbore tubular and into the annulus, the cement composition having a plurality of sensors dispersed therein (see column 5 line 38-column 6 line 41, wherein a sealant having sensors dispersed therein is pumped into the wellbore); interrogating the plurality of sensors to obtain at least a location for each of the plurality of sensors (see column 6 lines 15-41) and determine at least a lead and tail location of the cement composition within the wellbore tubular (see column 25 lines 22-51, sensors signal the beginning and end of the cement slurry); and evaluating the location of each of the plurality of sensors to determine an effectiveness of the cementing process (see column 6 line 42-column 7 line 11).  Ravi does not disclose the details of the liner.  Vigneaux disclose it is typical in cementing a liner to have a liner wiper plug located and the top of the liner which is lowered into the wellbore (see column 1 lines 39-48).  It would have been obvious to one before the effective filing date of the claimed invention to have used a top plug at the top of the liner as taught by Vigneaux for the predictable result of cementing the liner into place.  Ravi in view of Vigneaux do not disclose the details of the interrogator tool.  Stokley et al. disclose a cementing operation that includes inserting a wellbore tubular with a top plug and a bottom plug into the wellbore creating a flow path and an annulus between the wellbore tubular and the walls of the wellbore (see paragraph 2) and deploying a dart (306) coupled with a fiber optic cable (122) into the work string, the dart further couplable with the top plug (302).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi by including the details of the plug and dart system as taught by Stokley et al. for the purpose of interrogating the sensors dispersed within the cement with a dart and fiber optic cable lowered into the wellbore during a cementing operation.  
With respect to claim 2, Ravi disclose further comprising mixing the plurality of sensors into the cement composition prior to pumping the cement composition into the work string (see column 5 line 38-column 6 line 14).
With respect to claim 3, Ravi disclose further comprising adding the plurality of sensors into the cement composition while the cement composition is being pumped into the work string (see column 5, line 38-column 6 line 14, wherein sensors may be added downstream of the mixer).
	With respect to claim 4, Ravi disclose further comprising tagging each of the plurality of sensors with an identifier as each of the plurality of sensors enters the work string (see column 15 line 7-36, wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tagged them upon entry as this is one a finite number of times to tag the sensors and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp).
	With respect to claim 5, Ravi in view of Stokley disclose receiving, at a control facility (170), the identifier for each of the plurality of sensors; transmitting the location for each of the plurality of sensors to the control facility via the fiber optic cable; and determining, at the control facility, the effectiveness of the cementing process (see abstract).
	With respect to claim 6, Ravi in view of Stokley disclose wherein the effectiveness of the cementing process is determined in part by comparing the identifier of each of the plurality of sensors with the location for each of the plurality of sensors (see column 34 line 55-column 35 line 11).
	With respect to claim 7, Ravi in view of Stokley et al. disclose interrogating the plurality of sensors as the fiber optic cable descends through the wellbore to obtain data (see column 6 lines 15-41); and ordering equipment to further evaluate the integrity of the cement based on the data obtained from the plurality of sensors (wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take remedial action if further evaluation is desired and/or needed).
	With respect to claim 8, Ravi disclose a system for evaluating a wellbore cementing process, the system comprising: a casing disposed with the wellbore (see column 20 line 54-column 21 line 17, wherein a liner is hung from a casing); a liner (see column 20 line 54-column 21 line 17) disposed within the wellbore and coupled with a bottom of the casing, the casing and the liner creating a flow path and an annulus within the wellbore; a cementing tool (see column 23 lines 25-63, wherein cement is pumped) positionable at the surface of the wellbore for pumping a cement composition through the liner; a plurality of sensors (see column 5 line 38-column 6 line 41, wherein a sealant having sensors dispersed therein is pumped into the wellbore) dispersed throughout the cement composition; and a control facility (170) the control facility including one or more processors coupled with at least one non-transitory computer-readable storage medium storing instructions which, when executed by the one or more processors (see column 18 line 66 – column 19 line 37), cause the processors to: pump the cement composition and plurality of sensors through the flow path of the wellbore and into the annulus (see column 5 line 38-column 6 line 41, wherein a sealant having sensors dispersed therein is pumped into the wellbore); receive after the cementing process is completed, data from the plurality of sensors, the data including at least a location of each of the plurality of sensors (see column 6 lines 15-41) and at least a lead and tail location of the cement composition within the wellbore (see column 25 lines 22-51, sensors signal the beginning and end of the cement slurry); and evaluate the location of each of the plurality of sensors to determine an effectiveness of the cementing process (see column 6 line 42-column 7 line 11).  Ravi does not disclose a top plug dart located between the casing and liner.  Vigneaux disclose it is typical in cementing a liner to have a liner wiper plug located and the top of the liner which is lowered into the wellbore (see column 1 lines 39-48).  It would have been obvious to one before the effective filing date of the claimed invention to have used a top plug at the top of the liner as taught by Vigneaux for the predictable result of cementing the liner into place.  Ravi in view of Vignaux does not disclose a fiber optic cable that communicates with the sensors.  Stokley et al. disclose a cementing operation that includes inserting a dart (306) coupled with a fiber optic cable (122) into the work string in order to interrogate downhole sensors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi by including an interrogator tool on a fiber optic cable as taught by Stokley et al. for the purpose of interrogating the sensors dispersed within the cement.    
	With respect to claim 9, Ravi disclose wherein the instructions further cause the processor to tag each of the plurality of sensors with an indicator upon entering the flow path of the wellbore (see column 15 line 7-36, wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tagged them upon entry as this is one a finite number of times to tag the sensors and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp).
	With respect to claim 10, Ravi disclose wherein the effectiveness of the cementing process is based at least in part on a comparison of the identifier of each of the plurality of sensors and the location of each of the plurality of sensors (see column 34 line 55-column 35 line 11).
 	With respect to claim 11, Ravi in view of Stokley disclose wherein the location of each of the plurality of sensors is determined by interrogating the plurality of sensors via the fiber optic cable (see column 6 lines 15-41).
With respect to claim 12, Ravi disclose wherein the cementing tool further comprises a mixing vessel where the plurality of sensors are mixed into the cement composition prior to pumping the cement composition into the flow path (see column 5 line 38-column 6 line 14).
With respect to claim 13, Ravi disclose wherein the cementing tool further comprises pumping equipment (168) where the plurality of sensors are added to the cement composition as the cement composition is pumped into the flow path (see column 5, line 38-column 6 line 14, wherein sensors may be added downstream of the mixer).
With respect to claim 14, Ravi is silent as to the other equipment with the liner.  Stokley et al. disclose that is known to use a top plug (302) in a cementing operation following the cement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi by including a top plug as taught by Stokley et al. for the purpose following the cement with a plug in a wellbore during a cementing operation.
With respect to claim 15, Ravi in view of Stokley et al. disclose further comprising a dart (306) coupled with the fiber optic cable, the dart configured to engage with the top plug, wherein the top plug and the dart guide the fiber optic cable through the casing (see the rejection of claim 1).
With respect to claim 16, Ravi disclose a well system for evaluating a wellbore cementing process comprising: a wellbore tubular (20) extendable within the wellbore and defining a flow path and an annulus (see figure 2); a cementing tool (30) positionable at the surface of the wellbore for pumping a cement composition into the wellbore tubular; a plurality of sensors dispersed within a cement composition (see column 5 line 38-column 6 line 14), the plurality of sensors to detect a characteristic of the cement composition and output an electrical signal proportional to the characteristic (see column 6 lines 15-41), wherein the characteristic of the cement composition includes a lead and tail location of the cement composition within the wellbore (see column 25 lines 22-51, sensors signal the beginning and end of the cement slurry).  Ravi does not disclose the details of the liner.  Vigneaux disclose it is typical in cementing a liner to have a liner wiper plug located and the top of the liner which is lowered into the wellbore (see column 1 lines 39-48).  It would have been obvious to one before the effective filing date of the claimed invention to have used a top plug at the top of the liner as taught by Vigneaux for the predictable result of cementing the liner into place.  Ravi et al. in view of Vigneaux does not disclose a fiber optic cable to detect the electrical signal from each of the plurality of sensors and transmit the signal to a control facility.  Stokley et al. disclose a cementing operation that includes inserting a dart (306) coupled with a fiber optic cable (122) into the work string in order to interrogate downhole sensors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi by including an interrogator tool on a fiber optic cable as taught by Stokley et al. for the purpose of interrogating the sensors dispersed within the cement.    
With respect to claim 17, Ravi in view of Stokley et al. disclose wherein the fiber optic cable is coupled with a dart (306) and a top plug (306) which guide the fiber optic cable through the flow path of the wellbore.
With respect to claim 18, Ravi et al. disclose wherein the cementing tool pumps the cement composition and plurality of sensors through the flow path and into the annulus of the wellbore during a cementing process (via 168).
With respect to claim 19, Ravi et al. disclose wherein the characteristic is a location of each of the plurality of sensors within the annulus of the wellbore (see column 6 line 42-column 7 line 11).
With respect to claim 20, Ravi et al. disclose wherein the control facility comprises a computing device (170) to determine an effectiveness of the cementing process based in part on the location of each of the plurality of sensors.
 
Response to Arguments
5.	Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
With respect to Barfoot, the amendments have overcome the rejections.
With respect to claims 1-20 over Ravi in view of Stokley, the claim amendments do not overcome the art as noted above.  As best understood, Vigneaux disclose a plug placed between a liner and casing as noted above.  In addition, Ravi disclose determining a lead and tail location of the cement composition.  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672